DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “… when the first connecting is in electrical communication …”.  This should read “first connecting port”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlan et al. US 2019/0046812 and further in view of Okawa et al. US2008/0017787 and Nakamura US5225958.
For claim 1, 
Harlan discloses an “oral screening device (fig 4, 5; [0038] this embodiment differs in the tip 19a from the primary embodiment of figs 1-3) having a replaceable screening head (emitter head 12), comprising: 
the screening head provided with a module (distal tip of PBC 43 having treatment LED 20 and LIDAR sensor 27; fig 5), a first connecting port (wiring harness 44; fig 5), that are disposed in the screening head; and 
a handle (11) from which the screening head is detachable ([0023] applicable as the superseding embodiment), the handle provided with a control unit ([0024-0025] describes the handle 11 with display 16 and a “microprocessor housed in housing 46” with PCB 47), and a second connecting port (fig 2 shows wiring harness 44 connecting to the mated connector – not shown, but in the handle on the underside of the PCB 47) that are disposed in the handle, the control unit provided with a controller (“microprocessor housed in housing 46”; [0025]) electrically coupled with the second connecting port for connecting with the corresponding first connecting port ([0027] describes the other end of the handle 11 mates with the removable head 12, connecting, powering, and controlling the relevant components; and [0038] describes “mated connector in the handle” which connects to harness 44; fig 2 of the superseding embodiment shows the top side of the configuration [0025])”.
Harlan does not disclose 
wherein the module is a camera module.  Okawa teaches in the same field of endeavor, a replaceable viewing head (fig 3, 10) using a CCD imager (4) surrounded with LEDs (2a-c), where the opening on the viewing head is aligned with the camera and has a lens (fig 10; [0103] describes a lens may be configured with the camera and filter).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Okawa into the invention of Harlan, to add the CCD, in order to configure the oral screening device, e.g. as claimed as a camera module because it allows for general imaging including color imaging not provided by LIDAR.
“a power supply protection circuit … disposed in the screening head, the power supply protection circuit being electrically coupled with the camera module and the first connecting port; 
wherein the power supply protection circuit allows the camera module to be enabled when the first connecting (port) is in electrical communication with the second connecting port, and does not allow the camera module to be enabled when the first connecting port is not in electrical communication with the second connecting port”.
Nakamura teaches a power supply protection circuit 340 (fig 7; 5:18-35) for electrical components such as a CCD which is supplied with power when a switch/connection is made as in Harlan.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nakamura into the invention of Harlan in order to configure the oral screening device, e.g. as claimed because it provides electrical protection (over voltage protection) to the device (Nakamura: 2:20-28, 3:58-64).
For claim 2, Harlan discloses the “oral screening device according to claim 1, wherein the screening head is provided with a set of light sources disposed in the screening head, and the set of light sources is provided with a plurality of light emitting diodes that is located around the camera module (Okawa teaches a replaceable viewing head, fig 3, 10 using a CCD imager 4 surrounded with LEDs 2a-c)”.
For claim 6, Harlan discloses the “oral screening device according to claim 1, wherein the handle is provided with a power unit (battery 15 resides in the housing of the handle [0024]) that is disposed in the handle, and is electrically coupled with the control unit and the camera module for power supplying ([0032])”.
For claim 16, Harlan discloses the “oral screening device according to claim 1, wherein the controller is a microcontroller unit, CPU, or digital signal processor (“microprocessor housed in housing 46”; [0025])”.
For claim 17, Harlan discloses the “oral screening device according to claim 1, wherein the handle is provided with a wireless transmitting unit that is electrically coupled with the control unit ([0034, 0036])”.
Claims 3-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlan, Okawa, and Nakamura as applied to claim 2 above, and further in view of Barnes et al. US2019/0167400.
For claim 3, Harlan discloses the “oral screening device according to claim 2, wherein the screening head is provided with an opening (opening for sensor cover 49; fig 5), and a transparent protective plate (sensor cover 49), the opening is disposed on a top surface of the” screening head (fig 5) “and is covered with the transparent protective plate (fig 5), a cover space (space within emitter head 12; fig 5) in which the set of light sources and the camera module are disposed, and the first connecting port is electrically coupled with the camera module and the set of light sources (fig 5; [0038])”.
Harlan does not disclose the upper and lower cover claim limitations of the claim, specifically wherein the screening head is provided with “an upper cover, a lower cover”, the opening is disposed on a top surface of the “upper cover”, “the upper cover and the lower cover are combined together to jointly define” a cover space.
Barnes et al. teaches in the same field of endeavor, a detachable head housing composed of two covers, top and bottom (fig 54) where the top surface has an opening disposed thereon and the covers combine to define a space (fig 54).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Barnes into the invention of Harlan in order to configure the oral screening device with upper and lower covers, e.g. as claimed because it allows a narrower neck portion (important in instruments inserted into body cavities as smaller instruments are less invasive) since the neck portion does not have to accommodate the diameter of the head pieces for assembly, which instead can be assembled from the open faces of the covers (fig 54).
For claim 4, 
Modified Harlan discloses the “oral screening device according to claim 3, wherein the camera module (Okawa: CCD imager 4) is provided with a camera circuit board (Harlan: PCB 43; fig 5) and a lens unit (Harlan: 41), the lens unit is disposed on one side of the camera circuit board aligned with the opening (Harlan: fig 5) and is electrically coupled with the camera circuit board (Harlan: fig 5), lens unit takes an oral image of a user via the opening (Harlan: opening that accommodates sensor cover 49 which is modified for the CCD imager 4 of Okawa instead of the LIDAR sensor; fig 5) and sends the oral image to the controller (Harlan: [0032] describes the controller in communication with the sensors/CCD imager 4 of Okawa as modified), the first connecting port is disposed on one side of the camera circuit board (wiring harness 44; fig 5), and an insertion end of the first connecting port extends from the camera circuit board and away from a bottom surface of the screening head or the insertion end extends from the camera circuit board and is disposed within the bottom surface of the screening head (fig 5)”.
For claim 5, modified Harlan discloses the “oral screening device according to claim 4, wherein the camera module is provided with a filter that filters out light having a wavelength outside a certain period of wavelengths, the filter is disposed in front of or behind a lens of the lens unit (Okawa: filter 5; fig 10; [0103]), and the plurality of light emitting diodes is a plurality of blue light emitting diodes, the lights of which is reflected to the lens unit passing through the filter (Harlan: [0028])”.
For claim 13, Harlan discloses the “oral screening device according to claim 5, wherein the plurality of light emitting diodes 1041 is blue light emitting diodes, white light emitting diodes, violet light emitting diodes, or any combination thereof ([0028] describes emitting any wavelength in the visible range from 390 nm – 700 nm which includes blue and violet lights.  Also described is emitting broadband white light and up to six different lights emitted)”.
Claims 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlan, Okawa, Nakamura, and Barnes et al. US2019/0167400 as applied to claim 3 above, and further in view of Ting et al. US2006/0166162 and KR200226952 hereinafter as KR952.
For claim 7, 
Harlan discloses the “oral screening device according to claim 3, wherein the handle is provided with a first button hole, a second button hole, and a third button hole (three buttons 18 not each labelled in fig 4 are the same buttons properly labeled in fig 1; [0025]), the first, second, and third button holes are disposed on the handle (fig 4)”; “ control circuit board (PCB 47; fig 2; but lacks details of the claimed switches); and the second connecting port is disposed on one side of the control circuit board (fig 2 shows wiring harness 44 connecting to the mated connector – not shown, but in the handle on the underside of the PCB 47) and is electrically coupled with the controller for connecting with the corresponding first connecting port ([0038] describes “mated connector in the handle” which connects to harness 44; fig 2 of the superseding embodiment shows the top side of the configuration [0025])”.  
Harlan further discloses the button elements to configure on the control module 23 ([0023]) but lacks the particular details of an enabling species embodiment.
In particular, Harlan does not disclose: 
the control unit (as in claim 1: [0024-0025] describes the handle 11 with display 16 and a microprocessor housed in housing 46 with PCB 47) is provided with “a first push button switch, a second push button switch, a third push button switch, and a control circuit board, the first and second push button switches are disposed on one side of the control circuit board that align with the first and second button holes, respectively, and are electrically coupled with the control circuit board”.  
Ting teaches (fig 2) mechanical button configuration where the circuit board 43 has corresponding switch/contacts 42 corresponding to pillars/push-buttons 321 which align with the corresponding through holes 32 in the frame ([0018]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ting into the invention of Harlan in order to configure the three buttons, e.g. as claimed because it provides modular buttons replaceable independently from the switch and also provides details for a specific embodiment of push buttons lacking in the primary reference, thereby disclosing an enabling species in a genus);
“the third push button switch is disposed on the other side of the control circuit board that align with the third button hole and is electrically coupled with the control circuit board”. 
KR952 teaches providing buttons on both faces of a circuit board (fig 1) while it has been established above to configure the board to align with the button hole and electrically couple with the button.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of KR952 into the invention of Harlan in order to configure the third push button on the other side of the circuit board because it allows the buttons to be in an opposable configuration thereby allowing simultaneous control of multiple buttons with one hand using a thumb and fingers since they are also in an opposable configuration.
For claim 11, modified Harlan discloses the “oral screening device according to claim 7, wherein the power supply protection circuit disposed on one side of the camera circuit board and electrically coupled with the camera circuit board, and the power supply protection circuit allows the set of light sources to be enabled when the first connecting port is in electrical communication with the second connecting port, and does not allow the set of light sources to be enabled when the first connecting port is not in electrical communication with the second connecting port (Nakamura: power supply protection circuit 340; fig 7; 5:18-35 which operates to provides electrical communication when the connecting port is connected and does not power the components when the connecting port is disconnected)”.
For claim 12, Harlan discloses multiple buttons 18 actuating the various functions of device ([0025, 0032, 0034]).  Harland does not specifically disclose the “oral screening device according to claim 7, wherein the first push button switch is a power switch, the second push button switch is a mode switching switch, and the third push button switch is a filming switch”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specifically assign a button to each of the functions of the device, including power switch, mode switch, and filming/imaging switch because provides a dedicated function to a single button.
Claim 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlan, Okawa, Nakamura, Barnes, Ting, and KR200226952 hereinafter as KR952 as applied to claim 7 above, and further in view of Hester et al. US5,791,459.
For claim 8, 
modified Harlan discloses “upper portions of the first pillar and the second pillar pass through the first and second button holes (Ting: fig 2), respectively, and bottom surfaces of the first pillar and the second pillar are in contact with top surfaces of the first and second push button switches, respectively (Ting: fig 2; [0020] describes the pillars/push-buttons 321 actuate the switches 42)”.
Harlan does not disclose the “oral screening device according to claim 7, wherein a first button bracket having a first through hole and second through hole is disposed on one side of the control circuit board, the first through hole allows a first pillar to move up and down therethrough, the second through hole allows the second pillar to move up and down therethrough”.
Hester discloses the first circuit board 12 (as the claimed button bracket; fig 4; 2:66) as a structural layer with apertures 26 (as the through holes in the bracket) guiding actuator posts 50 (as the pillars) which allows articulation of the posts within the apertures (3:63-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Hester into the invention of Harlan in order to configure the oral screening device, e.g. as claimed because it allows individual guidance of pillar articulation onto the switch, preventing misalignment (Hester: fig 4).
For claim 9, modified Harlan discloses the “oral screening device according to claim 8, wherein a second button bracket having a third through hole (Harlan modified by KR952 to provide the button configuration on the opposing side of the circuit board as described above, i.e. KR952: fig 1 and Hester: circuit board 12) is disposed on the other side of the control circuit board, the third through hole allows a third pillar to move up and down therethrough, an upper portion of the third pillar passes through the third button hole, and a bottom surface of the third pillar is in contact with a top surface of the third push button switch (Harlan modified by KR952 to provide the button configuration on the opposing side of the circuit board as described above, i.e. KR952: fig 1 and Hester: circuit board 12)”.
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlan, Okawa, Nakamura, Barnes, Ting, and KR200226952 as applied to claim 7 above, and further in view of Kim et al. US2011/0134234.
For claim 14, Harlan discloses the “oral screening device according to claim 7, wherein the handle is provided with a third connecting port for connecting with an external interface ([0036] describes the display 16 which contains PCB 47 is connected via hard wiring with a built-in connector when docked to base 13).
Harlan does not disclose “that is disposed on the other side of the control circuit board”.  Kim teaches providing a USB port 243 on a circuit board 240 (fig 1B).  Along with the teaching of KR952 which teaches buttons and therefore other electrical components can be placed on either side of circuit boards.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Kim in light of KR952 into the invention of Harlan in order to configure the oral screening device, e.g. as claimed because it provides “an electrical connection to a PC” (Kim [0070]) with the added flexibility of configuring the port of either side of the handle (KR952: fig 1).
For claim 15, modified Harlan discloses the “oral screening device according to claim 14, wherein the first, second, and third connecting ports are mini USB ports, micro USB ports, or USB Type-C ports (Kim: [0070])”.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlan, Okawa, Nakamura as applied to claim 1 above, and further in view of Gramann et al. US10,231,810.
For claim 10, Harlan does not disclose the “oral screening device according to claim 1, wherein the handle is provided with a wireless charging unit that is provided with a wireless charging coil, the wireless charging coil is disposed in the handle and is electrically coupled with the controller for inductive coupling with a corresponding wireless charging coil of a wireless charging station”.  Gramann teaches a wireless charging configuration for a handheld dental device (fig 13).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Gramann into the invention of Harlan in order to the oral screening device with wireless charging, e.g. as claimed because it provides portability.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments to Harlan (page 10) amount to attacking references individually where the rejections are based on combinations of references, i.e. Harlan is not relied upon for the teaching of the camera module, but rather Okawa.
Applicant’s arguments to Okawa (page 10) amount to attacking references individually where the rejections are based on combinations of references, i.e. Okawa is not relied upon for the teaching of the detachable feature, but rather Harlan.
Applicant’s argument with respect to the sizing of the heads of Harlan and Okawa, e.g. that “the space of the front end of the emitter PCB 43 is only enough for positioning the LEDs 20, 21 without remaining space” amounts to mere conjecture, lacking any concrete evidence.  The size of a typical adult oral orifice could fit multiple heads of this size and therefore a skilled artisan could resize the head to fit additional components, including a small solid state camera, since a major feature of these cameras are that they are intended to be used in small spaces.
Applicant’s argument regarding the protection circuit (page 11-12) is moot as new art has been applied (Nakamura).
Applicant’s argument with respect to the operation of the display when the attachment head is not connected (page 12) is not persuasive.  Okawa’s device does not operate, i.e. generate an image when the imager head is not connected and therefore would not have the issue that applicant is asserting.
Applicant’s argument with respect to the protection circuit 241 (page 12) is moot as new art has been applied (Nakamura).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795